Citation Nr: 1528916	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2005 to April 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Board remanded this matter to the RO to schedule the Veteran for a hearing before the Board .  In May 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.


FINDING OF FACT

It is reasonably shown that the Veteran has a chronic right shoulder disability which became manifest in service and has persisted since.


CONCLUSION OF LAW

Service connection for a right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the grant of service connection for a right shoulder disability herein, further discussion of the impact of the VCAA in this matter (or of the sufficiency of the notice the veteran was provided at the hearing) is not necessary because any omission is harmless..  

Service Connection - Right Shoulder Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that a right shoulder disability became manifest during his active service, and has persisted since.

The Veteran's service treatment records (STRs) note that in a February 2010 separation examination report of medical history, he reported a painful shoulder.  A March 2010 medical assessment notes right shoulder pain, from an injury sustained during boot camp; it was noted that the Veteran had fallen on the shoulder during boot camp and now had had right shoulder crepitus and pain on weight-lifting.

A June 2010 shoulder X-ray found no fracture, subluxation or joint space compromise.  A July 2010 MRI of the right shoulder found motion artifacts and probable tendinosis of the supraspinatus tendon and the long head of the biceps tendon.  A December 2010 record notes pain in the shoulder joint region.

It is reasonably shown that the Veteran has a chronic right shoulder disability.  A report of July 2010 MRI notes probable tendinosis of the right shoulder, suggesting chronic pathology.  The Veteran's STRs also note clinical indications of possible right shoulder abnormality, including right shoulder crepitus.

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  Here, the Veteran has reported (and testified under oath) that he developed a right shoulder disability in service (from a fall on the shoulder while completing an obstacle course during boot camp) and has experienced continuity of symptoms since.  The evidence of record generally corroborates his accounts as the current diagnosis of probable tendinosis is consistent with the history noted and the clinical finding of crepitus one month prior to the Veteran's separation from service.  Although the Veteran did not appear for two scheduled VA examinations (in June 2010 and March 2013), the Board finds that an examination is not essential because a postservice (July 2010) MRI reasonably confirms there is chronic right shoulder pathology.

The Board finds no reason to question the Veteran's accounts, which are supported by the evidence of record.  Further, there is no probative evidence that directly contradicts his contentions.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102), the Board finds that he is shown to have a chronic right shoulder disability that became manifest in service and has persisted.  All of the requirements for establishing service connection are met; service connection for a right shoulder disability is warranted.

ORDER

Service connection for a right shoulder disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


